Case 1:16-cv-02755-CMA-NYW Document 104 Filed 01/09/19 USDC Colorado Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO


  JOSEPH A. KOVACH,

                 Plaintiff,

                                                     Case No.: 1:16-cv-02755-CMA-NYW
   v

  NAVIENT SOLUTIONS, INC.,
       Defendant.




                                     STIPULATION TO DISMISS


   TO THE CLERK:

          Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the dismissal

   with prejudice and with each party to bear its own costs and fees.




   By :/s/ West A. Holden.                            By :/s/ Joseph C. Hoeffel
   West A. Holden, Esquire                            Joseph C. Hoeffel, Esq.
   Hinshaw & Culbertson LLP                           Kimmel & Silverman, P.C.
   100 South Ashley Drive,                            30 E. Butler Pike
   Suite 500,                                         Ambler, PA 19002
   Tampa, FL 33602                                    Phone: (215) 540-8888
   Email: WHolden@hinshawlaw.com                      Fax: 1 (877) 600-2112
                                                      Email: teamkimmel@creditlaw.com
Case 1:16-cv-02755-CMA-NYW Document 104 Filed 01/09/19 USDC Colorado Page 2 of 2




                                   CERTIFICATE OF SERVICE

          I hereby certify that I have served a copy of the foregoing document by Notice of
   Electronic Filing on this 9th day of January, 2019:

   West A. Holden, Esquire
   Hinshaw & Culbertson LLP
   100 South Ashley Drive,
   Suite 500,
   Tampa, FL 33602
   Email: WHolden@hinshawlaw.com



                                                /s/ Joseph C. Hoeffel
                                                   Joseph C. Hoeffel, Esq.
   Date: January 9, 2019                           Kimmel & Silverman, P.C.
                                                   30 E. Butler Pike
                                                   Ambler, PA 19002
                                                   Phone: (215) 540-8888 ext. 148
                                                   Fax: 1 (877) 600-2112
                                                   Email: teamkimmel@creditlaw.com


                                                  Attorney for the Plaintiff
